Order issued October 3, 2012




                                          In The
                                O!nurt nf Appeals
                      1Jiiftq ilistrirt nf Wexas at ilallas
                                   No. 05-11-01255-CV


             IN THE ESTATE OF OLEN F. CUNNINGHAM, DECEASED


                                        ORDER

      Appellee's motion requesting permission to present oral argument at the submission of

this case on October 10, 2012 at 9:00a.m. is hereby GRANTED.